Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Julie Gallo, PA-C,
(PTAN: AH176X),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-426
Decision No.CR2919

Date: August 9, 2013

DECISION

Julie Gallo, PA-C, (Petitioner), appeals the Medicare enrollment determination of First
Coast Service Options, Inc. (First Coast), a Medicare contractor. Petitioner seeks an
earlier effective date of enrollment into the Medicare program with a retrospective billing
date of January 1, 2012. For the reasons explained below, I determine that Petitioner’s
effective date of enrollment of June 29, 2012, was correctly determined by First Coast, as
was the 30-day retrospective billing date of May 30, 2012.

I. Background

Petitioner, a physician assistant, was an approved participating Medicare provider since
June 2010. In late 2011, Petitioner changed employers which resulted in a change in her
practice location. Petitioner filed a CMS enrollment application with First Coast in
December 2011 in order to change her practice location and to reassign her Medicare
billing privileges to her new employer’s group practice, Dermatology Institute of
Brevard. She then began providing services to Medicare patients at the new practice
location as of January 1, 2012. Petitioner’s Stipulations of Fact outlined in her Report of
Readiness (ROR) at 1.
By letter dated July 19, 2012, First Coast notified Petitioner that she was assigned a
retrospective billing date of May 30, 2012, which was 30 days from First Coast’s receipt
of her enrollment application. CMS Ex. 12. Petitioner, dissatisfied with the retrospective
billing date of May 30, 2012, sought review by filing Provider Enrollment Corrective
Action Plan (CAP) or Reconsideration Request. CMS Ex. 13; P. Ex. 9. First Coast
construed Petitioner’s filing as a request for reconsideration and processed the request
accordingly. On November 6, 2013, First Coast issued an unfavorable reconsideration
decision, affirming the June 29, 2013 effective date and May 30, 2012 retrospective
billing date. CMS Ex. 14; P. Ex. 10.

Petitioner filed a hearing request dated January 14, 2013, challenging the effective date
determination' made by First Coast. Each party submitted a ROR and Petitioner’s report
was accompanied by 12 documents marked as Petitioner’s Exhibits 1-12 (P. Exs. 1-12).
Petitioner then filed her pre-hearing exchange on April 22, 2013. Her exchange included
the same 12 proposed exhibits marked, as before, Petitioner’s Exhibits 1-12 (P. Exs. 1-
12)," and a motion titled Motion to Request the Issuance of Subpoena for Record.’
Petitioner subsequently filed the written statement of her proposed expert witness Leslie
Witkin, President, Physicians First, Inc. Petitioner had identified Ms. Witkin as a
proposed expert witness. In her cover letter, Petitioner indicated that she intended to

' First Coast and Petitioner both use the term “effective date” to refer to the date on
which Petitioner could bill for Medicare services. See, e.g., Hearing Request; CMS Ex.
12, at 1. Under the regulations, the effective date is the date the contractor received an
application from the supplier that it subsequently approved. First Coast determined
Petitioner’s effective date of enrollment to be June 29, 2012, the date it claims to have
received an application from Petitioner that it could ultimately approved. The May 30,
2012 date First Coast assigned to Petitioner’s application is Petitioner’s retrospective
billing date. The regulation at 42 C.F.R. § 424.521(a)(1), allows a contractor to grant
retrospective billing privileges 30 days prior to the date the application was received. For
clarity, I use “effective date” in this decision to refer to the effective date of enrollment in
Medicare and not the date on which retrospective billing begins.

> In comparing the 12 proposed exhibits submitted by Petitioner with her April 22, 2013
pre-hearing exchange to the 12 documents Petitioner filed with her ROR, I find that they
are identical copies of the same documents. To avoid any potential confusion, any
references in this decision to Petitioner’s exhibits will be to the proposed exhibits
Petitioner proffered with her April 22, 2012 pre-hearing exchange.

3] denied Petitioner’s motion by Order of May 2, 2013. My Order also advised the
parties that based on their pre-hearing exchanges and ROR’s the case appeared suitable
for disposition on the documentary record, but the parties could file objections. Both
parties agreed that this case could be decided by summary disposition on the record.
submit the Witkin statement as Petitioner’s Exhibit 13 (P. Ex. 13), but it was not so
marked. To complicate matters, the Witkin statement was accompanied by eight
supporting documents marked simply Exhibits 1-8. This system of marking P. Ex. 13
and its attachments had the obvious potential for creating confusion in this record, and so
I have simply treated the Witkin statement and all of its attachments as a single unitary
exhibit, P. Ex. 13. Petitioner could easily have avoided this confusion by proceeding in
compliance with Civil Remedies Division Procedures § 9 (CRDP § 9). On May 3, 2013,
CMS moved to exclude proposed P. Ex. 13 from the record. Petitioner filed a response
objecting to CMS’s motion. By Order of May 9, 2013, I advised the parties that CMS’s
motion to exclude proposed P. Ex. 13 from the record was denied, and the statement of
Ms. Witkin was admitted into the record.*

On June 3, 2013, CMS filed its opening brief, a motion for summary judgment, and 15
exhibits identified as CMS Exs. 1-15. Petitioner filed her brief and a response to the
CMS Motion (P. Br.). Both parties chose to forego filing response briefs. See email
responses: Petitioner’s is dated July 9, 2013 and CMS’s is dated July 10, 2012. In the
absence of objections and pursuant to my Order of May 9, 2013, I admit CMS Exs. 1-15
and P. Exs. 1- 13 into the record.

II. Applicable Law

The Social Security Act (Act) authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers and
suppliers. Act §§ 1102, 1866(j); 42 U.S.C. §§ 1302, 1395cc(j). Under the Secretary’s
regulations, a provider or supplier that seeks billing privileges under Medicare must
“submit enrollment information on the applicable enrollment application. Once the
provider or supplier successfully completes the enrollment process . . . CMS enrolls the
provider or supplier into the Medicare program.” 42 C.F.R. § 424.510(a).

Also, a “provider or supplier must submit a complete enrollment application and
supporting documentation to the designated Medicare fee-for-service contractor,” and the
application must include “complete . . . responses to all information requested within
each section as applicable to the provider or supplier type.” 42 C.F.R. § 424.510(d)(1)-

(2).

The effective date of enrollment for physicians and nonphysician practitioners is set as
follows:

*T repeat that although the eight supporting documents filed with the Witkin statement
are marked as P. Exs. 1-8, for purposes of this decision they will be referenced as
“attachments,” not as exhibits, in order to avoid confusion with the exhibits (P. Exs. 1-12)
Petitioner proffered with her pre-hearing exchange.
The effective date for billing privileges for physicians, nonphysician
practitioners, and physician and nonphysician practitioner organizations is
the later of the date of filing of a Medicare enrollment application that was
subsequently approved by a Medicare contractor or the date an enrolled
physician or nonphysician practitioner first began furnishing services at a
new practice location.

42 C.F.R. § 424.520(d).

In order to maintain an active enrollment status in the Medicare program, suppliers
already enrolled in the Medicare program much report a change in their practice location
to their designated Medicare contractor within 30 days following the change. 42 C.F.R.
§ 424.516(d)(1)(i).

III. Issue

The issue in this case is whether CMS’s contractor, First Coast, properly determined
Petitioner’s effective date of Medicare enrollment.

IV. Analysis

My findings of fact and conclusions of law are set forth in italics and bold in the
discussion captions of this decision.

A, CMS’s motion for summary judgment is denied. This case is being
decided on the written record.

CMS moved for summary judgment. Summary judgment is not a procedure to be
employed automatically upon request but is limited to certain specific conditions, the
most important of which is the absence of genuine dispute as to any material fact. In
resolving a motion for summary judgment, I am required to view the evidence in the light
most favorable to Petitioner, drawing all reasonable inferences in Petitioner’s favor.
Senior Rehabilitation and Skilled Nursing Center, DAB No. 2300, at 3 (2010) (and cases
cited therein). The standard for deciding a case on summary judgment differs from
resolving a case after a hearing or on the written record. For example, on summary
judgment, an ALJ does not make credibility determinations, weigh the evidence, or
decide which inferences to draw from the evidence, as would be done when finding facts
after a hearing or a decision on the record. Rather, on summary judgment an ALJ
construes the evidence in a light most favorable to the non-movant and avoids deciding
which version of the facts is more likely true. Holy Cross Village at Notre Dame, Inc.,
DAB No. 2291, at 5 (2009).
During the pendency of this appeal, the parties agreed that this case could be decided on
the written record, based on the documentary evidence and the parties’ pleadings. See
Order of May 2, 2013; P. Response to Order Dated May 2, 2013 (where Petitioner
affirmatively waived the right to an in-person hearing in writing); see also May 6, 2013
email from CMS. Petitioner’s waiver is acceptable and I conclude that an in-person
hearing is not required. A decision based on the documentary evidence and pleadings of
the parties without the need for an in-person hearing is permissible. 42 C.F.R. § 498.66.
Therefore, there is no need to resort to the summary judgment procedure in this case.

B. On December 1, 2011, Petitioner submitted a CMS-855R, not a CMS-8551 as
required to report a change in her practice location.

Form CMS-8551 is titled Medicare Enrollment Application — Physicians and Non-
Physician Practitioners. The instructions for CMS-855]I state that the form is to be used
for enrollment and it is also to be used-by those currently enrolled who need to make
changes to enrollment information, including a change in practice location.» Form CMS-
855R is titled Medicare Enrollment Application — Reassignment of Medicare Benefits.
The instructions for CMS-855R specify that it is the form to be used by an enrolled
physician or non-physician practitioner to: reassign Medicare payments, change a
reassignment, or terminate a reassignment. Page 2 of CMS-855R, under the heading
General Information, provides guidance to physician assistants such as Petitioner and
advises as follows:

NOTE: PHYSICIAN ASSISTANTS: This application should not be used
to report employment arrangements. Employment arrangements must be
reported in Sections 2E through 2G of the CMS-855I application.

Further guidance is available to Medicare suppliers who are attempting to file the
appropriate CMS enrollment application. For example, Medicare enrollment application
forms and their use are also described in the MPIM, CMS Pub. 100-08, Chap. 10,
Medicare Provider/Supplier Enrollment. The relevant MPIM guidance in effect when

> CMS forms are available at: www.cms.gov/Medicare/CMS-Forms/CMS-Forms/CMS-
Forms-List.html.

° Reassignment means that an individual physician or non-physician practitioner, except
physician assistants, has granted a clinic or group practice the right to receive payment
for the practitioner’s services. See Medicare Program Integrity Manual (MPIM), Chap.
15, § 1.1, Definitions.
6

Petitioner filed her Medicare enrollment application in December 2011 specifically states
that “[s]ince [Physician Assistants] cannot reassign their benefits — even if they are
reimbursed through their employer — they should not complete a CMS-855R.” MPIM §
4.2.7(D) (rev. 173, eff. Nov. 13, 2006).

Petitioner maintains that on December 1, 2011, she initiated the submission of a CMS
Form-855] enrollment application. P. Br. at 4; P. ROR at 2. She argues that First Coast
should have processed that initial enrollment application and that First Coast should have
considered the additional information she subsequently provided to be a modification of
the initial application submitted on December 1, 2011, instead of requiring her to
resubmit a new application form. P. Br. at 4; P. ROR; P. Ex. 13, at 2.

My review of the evidence establishes that on December 1, 2011, Petitioner submitted
signature pages for a CMS-855R, not a CMS-855I. CMS Ex.1, at 3; P. Ex. 1, at 3.
Petitioner attempts to explain this discrepancy by stating that she tried to comply with the
enrollment application requirements but was not able to do so because of an error made
by CMS. P. Br. at 3-4. Petitioner maintains that CMS incorrectly identified Petitioner as
a physical therapist instead of a physician assistant on the enrollment record and that this
error resulted in the internet-based PECOS (Provider Enrollment, Chain and Ownership
System) program generating the incorrect form and signature page, which resulted in the
eventual rejection of her initial application. P. Br. at 2; P. Ex. 13, at 2; see also CMS Ex.
2, at 2; P. Ex. 13, attachment 1, at I (listing Petitioner’s specialty designation as a physical
therapist). Petitioner maintains that PECOS does not allow suppliers to select which
application to use when enrolling. Instead, says Petitioner, the system poses questions
and then populates the answers onto the application form selected by the system.
Petitioner maintains that this error resulted in the CMS-855R being initially submitted
instead of a CMS-855I. P. Br. at 2, 4; P. Ex. 13, at 2, 4.

(1) Petitioner submitted the incorrect enrollment application in December
2011.

Petitioner describes her attempt to simply modify her practice location and reassign
benefits as “a protracted and convoluted process” and attributes this to First Coast’s and
CMS’s “failure to provide timely and adequate clarity.” Petitioner further states that there
was “vague and incomprehensible direction” from First Coast representatives as to why
the initial application was rejected. P. ROR at 2-3. Although there appears to have been
some confusion surrounding Petitioner’s December 2011 enrollment application process,
the evidence is clear that Petitioner’s first submission, whether intentional or in error, was
a CMS-855R. When First Coast received that form, it could not process it to completion
— it was the incorrect form, a form properly used to reassign benefits to another entity
and, as a physician assistant, Petitioner was precluded from doing so. Additionally, the
regulations require a provider or supplier seeking billing privileges under Medicare to
“submit enrollment information on the applicable enrollment application. 42 C.F.R.
§ 424.510(a) (emphasis added). Petitioner’s December 2011 enrollment application was
simply not the correct form and consequently, First Coast could not process it to
completion.

(2) Petitioner was responsible to have familiarized herself with the supplier
enrollment application requirements.

Although Petitioner concedes that it was her responsibility to ensure the correct
application was submitted for her supplier type, she claims that she was precluded from
doing so through PECOS because of CMS’s error in incorrectly identifying her specialty
designation as a physical therapist. Petitioner maintains that the error was not even
discovered until she engaged Ms. Witkin to perform a review of her application. P. Br. at
3; see generally P. Ex. 13 (outlining the enrollment attempts Petitioner undertook).
Further, Petitioner’s witness Witkin quite remarkably and with no evidentiary support
whatsoever asserts that PECOS would not have “intuitively” generated a CMS-855R for
a physician assistant; rather, it would have generated a CMS-855]I signature page for
Petitioner had her specialty designation been correct. P. Ex. 13, at 3.

Although Petitioner blames both First Coast and CMS for the wrong CMS enrollment
form being submitted in December 2011, I note that Petitioner proffered a document
showing a PECOS screen that identifies the page where her specialty designation is
located. A close examination of that screen reveals instructions that Petitioner could have
followed in order to correct the specialty designation error:

Your Primary Practitioner Specialty determines which questions and topics
you must fill out to enroll in Medicare. For this reason, you may not
change your Primary Practitioner Specialty on an application. /f-your
Primary Practitioner Specialty is incorrect or has changed, please contact
your Fee-For-Service Medicare Contractor or go to the home page and
create a new enrollment for the new type.

P. Ex. 13, attachment 5 (emphasis added). Petitioner has presented evidence showing
PECOS would have allowed her to correct or change her specialty designation by
directing her to her designated Medicare contractor to effectuate the correction. This
evidence rather obviously minimizes Petitioner’s argument that she could not correct the
error. Ms. Witkin attempts to explain that Petitioner was inexperienced in using PECOS
and therefore unlikely to notice the specialty designation error. P. Ex. 13, at 4. I find Ms.
Witkin’s assertions on that point both unsupported and disingenuous, for they seem to
ignore the basic principle to which I make reference in the paragraph immediately below.

Although I may be well aware of Petitioner’s economic losses as the unforeseen outcome
of her claims being denied, Petitioner simply should have reviewed the PECOS
enrollment application carefully prior to submitting it. Entities that would participate in
Medicare as providers or suppliers are responsible for making themselves aware of, and
for complying promptly and carefully with, all the regulatory provisions that govern their
eligibility. Such entities may choose to ignore or disregard those provisions as trivial or
bothersome, but they do so at peril of that eligibility. See, e.g., Heckler v. Community
Health Services of Crawford County, Inc., 467 U.S. 51, at 64 (1984); Waterfront Terrace
Inc., DAB No. 2320 (2010); Manor of Wayne Skilled Nursing and Rehabilitation, DAB
No. 2249, at 11 (2009); Cary Health and Rehabilitation Center, DAB No. 1771, at 21 n.5
(2001); Kids Med (Delta Medical Branch), DAB CR2494 (2012); Brookside
Rehabilitation and Care Center, DAB CR1541 (2006); The Heritage Center, DAB
CR1219 (2004). Had Petitioner been so guided she would have noticed and corrected
the error in her specialty designation.

C. First Coast correctly determined the effective date of Petitioner’s Medicare
enrollment.

It is undisputed that on December 1, 2011, Petitioner submitted a Medicare enrollment
application through PECOS. Hearing Request; P. ROR at 1; CMS Exs. 1, at 3; 2. After
reviewing Petitioner’s enrollment application, First Coast sent Petitioner a letter dated
January 6, 2012, informing her that she had submitted the incorrect application, and that
as a physician assistant she was not eligible to reassign benefits. The letter further
advised Petitioner that she would need to reapply using the correct application — a CMS-
8551. CMS Exs. 3, at 1315, at 7.

Petitioner then submitted a CMS-855I through PECOS on June 29, 2012. P. Br. at 2;
CMS Ex. 7. First Coast notified Petitioner on July 10, 2012, that the enrollment
application had been received but additional information was required before the
application could be processed. CMS Ex. 9; P. Ex. 5; see also P. Ex. 13, at 2.

Petitioner submitted the requested information to First Coast by FAX on July 13, 2012.
CMS Ex. 10. First Coast received Petitioner’s July 13, 2012 updated information, and by
letter dated July 19, 2012, First Coast advised Petitioner that her June 29, 2012 CMS-
855] application was processed and assigned a retrospective billing date of May 30, 2012.
CMS Ex. 12; P. Ex. 8.

It is important to note that in addition to assisting Petitioner with processing her
application for a change in practice location, Petitioner’s new group practice had also
processed a CMS-855] form on February 24, 2012 for the revalidation of her Medicare
enrollment. The revalidation enrollment application was still pending until March 6,
2012. CMS Ex. 5; P. Exs. 2, 3; see also P. Ex. 13, at 3; attachment 3 (showing that on
February 24, 2012, Petitioner submitted an online PECOS application to revalidate her
enrollment application that was subsequently processed by First Coast on March 7,
2012). The record further shows that the March 6, 2012 email First Coast sent to
Petitioner was to advise her that it had received Petitioner’s CMS-855I for her
revalidation on March 1, 2012, and that it was approved. CMS Ex. 5; P. Ex. 2; see also
CMS Ex. 15, at 9 8. The email regarding the revalidation process was then followed by a
letter to Petitioner dated March 7, 2012, where First Coast advised Petitioner that her
CMS-855I enrollment application requesting revalidation of her Medicare enrollment
information processed through PECOS had been received; that PECOS had been updated
with her enrollment information; and that there were no changes to her enrollment
information. CMS Ex. 6, at 1; P. Ex. 3, at 1; see also CMS Ex. 15, at 9.9. As CMS
suggests, and I agree, that the simultaneous processing of these applications could have
created confusion for Petitioner, and a situation where she was unable to distinguish the
effective date of enrollment correspondence related to the change in her practice location
from the correspondence related to Petitioner’s revalidation application. CMS. Br. at 2
n.4.

However, Petitioner offers no evidence to counter the fact that it was not until June 29,
2012 that First Coast received an enrollment application from her that it could
subsequently process to approval. As noted above, the effective date of Medicare
enrollment for Petitioner depended on the date First Coast first received an enrollment
application that it was able to process to approval. 42 C.F.R. § 424.520; 73 Fed. Reg.
69,725, 69,769 (Nov. 19, 2008).

Therefore, the correct effective date of Petitioner’s enrollment remains June 29, 2012,
with a retrospective billing date of May 30, 2012.

D. Iam not authorized to grant Petitioner’s requests for equitable relief:

Petitioner states that she began providing services to Medicare eligible beneficiaries at
her new practice location as of January 1, 2012, and now seeks reimbursement for claims
she processed for services rendered from January | through May 29, 2012. P. Br. at 1, 5.
Petitioner states that First Coast’s action of denying her payment for services she
provided to Medicare beneficiaries for services rendered prior to May 30, 2012,
constitutes a denial of her right to procedural due process. Petitioner also claims that
First Coast’s failure to timely respond to the PECOS online application along with
Petitioner’s repeated telephone requests should preclude CMS from setting an effective
date of application that is adverse to Petitioner. P. ROR. Petitioner asks that I find that
any outstanding claims must be processed for payment notwithstanding the 12-month
timely filing rules for Medicare Part B claims. P. Br. at 4.

The arguments Petitioner advances to support an earlier billing date amount to claims of
equitable estoppel, and provide no bases for me to provide Petitioner with the relief she
seeks. It is well-established by federal case law, and in Departmental Appeals Board
precedent, that: (1) estoppel cannot be the basis to require payment of funds from the
federal government; (2) estoppel can lie against the government, if at all, only ona
showing of affirmative misconduct, such as fraud; and (3) I am not authorized to order
payment contrary to law based on equitable grounds. See, e.g., Oklahoma Heart
Hospital, DAB No. 2183, at 16 (2008); Wade Pediatrics, DAB No. 2153, at 22 n.9
(2008), aff'd, 567 F.3d 1202 (10th Cir. 2009); Office of Personnel Management v.
Richmond, 496 U.S. 414 (1990); Heckler v. Community Health Services of Crawford
County, Inc., 467 U.S. 51. Petitioner alleges no affirmative misconduct against the
government — and I can find none on my own inspection of this record — and so I
cannot grant the relief Petitioner requests.

V. Conclusion

For the reasons explained above, I find that First Coast did not receive an enrollment
application from Petitioner that it could process to approval until June 29, 2012. I
conclude that Petitioner’s effective date of enrollment was correctly determined by First
Coast to be June 29, 2012, with a 30-day retrospective billing date starting May 30, 2012.

/s/
Richard J. Smith
Administrative Law Judge

